DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to a response to Election/Restriction filed on 
03/ 29/ 2021.
Claims 13 -19 are withdrawn and cancelled per the response.
Claims 1-12 and 20 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul A. Bernkopf (Reg. No. 41,615) on 08/23/2021 and 08/25/2021.

6.	The claims are amended as follows:
	1.	(Currently Amended): a method/a controller for controlling an operation of a three-phase motor driving a load, wherein [[a]] the motor is operable in both Star and Delta configurations, comprising: 
monitoring an electromagnetic torque produced by the motor; 
monitoring a rotation speed of the motor; 

switching the motor from Star to Delta or from Delta to Star configuration on a basis of that comparison; 
wherein the electromagnetic torque produced by the motor is monitored by: 
monitoring the rotation speed of the motor; 
monitoring phase currents in the three phases of the motor; 
monitoring derivatives of the phase currents in the three phases of the motor;
monitoring phase voltages in the three phases of the motor; 
determining an instant at which the phase current and its derivative are both zero in one phase, and the derivative of the phase current is zero in a second phase;
measuring the values, at that instant, of: 
a. the phase voltage in the one phase;
b. the phase voltage in the second phase; and 
c. the phase current in the second phase, 
determining an electromagnetic power produced by the motor at that instant on the basis of the measured values; and 
calculating the electromagnetic torque produced by the motor at that instant on the basis of the determined value for electromagnetic power and the rotation speed.
12.	(Currently Amended - Cancelled).
20.	(Currently Amended): A non-transitory computer-readable medium including processor- implementable instructions which, when executed, cause a processor to implement the method recited in claim 1.

Allowable Subject Matter
7.	Claims 1-11 and 20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, 7 and 11: In view of the limitations the prior art does not explicitly describe or suggest as shown in the 892 a method/a controller for controlling an operation of a three-phase motor driving a load, wherein a motor is operable in both Star and Delta configurations, comprising: monitoring an electromagnetic torque produced by the motor; monitoring a rotation speed of the motor; comparing the electromagnetic torque produced by the motor to a threshold value, and switching the motor from Star to Delta or from Delta to Star configuration on a basis of that comparison; wherein the electromagnetic torque produced by the motor is monitored by: monitoring the rotation speed of the motor; monitoring phase currents in the three phases of the motor; monitoring derivatives of the phase currents in the three phases of the motor; monitoring phase voltages in the three phases of the motor; determining an instant at which the phase current and its derivative are both zero in one phase, and the derivative of the phase current is zero in a second phase; measuring the values, at that instant, of: the phase voltage in the one phase; the phase voltage in the second phase; and the phase current in the second phase, determining an electromagnetic power produced by the motor at that instant on the basis of the measured values; and calculating the electromagnetic torque produced by the motor at that instant on the basis of the determined value for electromagnetic power and the rotation speed as claimed by the applicant. In the examiner’s opinion, the claims are deemed to be 

Conclusion
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        
/KAWING CHAN/Primary Examiner, Art Unit 2846